In re Breaux, Joseph M.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Lincoln, 3rd Judicial District Court Div. C, No. 56866; to the Court of Appeal, Second Circuit, No. 49553-KH.
Writ denied. Relator’s claim pertaining to his habitual offender adjudication is not cognizable on collateral review. La. C.Cr.P. art. 930.3; State ex rel. Melinie v. State, 93-1380 (La.1/12/96), 665 So.2d 1172; State v. Thomas, 08-2912 (La.10/16/09), 19 So.3d 466. Moreover, relator failed to show that he received ineffective assistance of counsel under the standard set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).